DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12, 2021 has been entered.
 

Notice to Applicant
1.	Claim 1 has been amended.  Claim 5 has been canceled.
2.	Claims 1-4 and 6-10 remain pending.




Claim Rejections - 35 USC § 101

3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



4.	Claims 1-4 and 6-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

5.	Claims 1-4 and 6-10 are directed to determining a mortality score of a natural person, which is considered an observation and evaluation.  Observations and Evaluations fall within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Concept performed in the human mind/mental processes). The claims could also be considered certain methods of organizing human activity (including marketing or sales activities or behaviors; business relations).  A concept considered to be certain methods of organizing human activity falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (certain methods of organizing human activity).  The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
6. 	Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, Claims 1-4 and 6-10 are directed a method including at least one step.  Accordingly, the Alice/Mayo framework:
            Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.

Regarding representative independent claim 1, the claim sets forth a method, comprising:
receiving continuously a transmission of data from a plurality of sources, the data being associated with a natural person and including one or more of;
comparing the data to determine if the data is new; and
categorizing the data with respect to the natural person to determine relevance of
the data;
determining reliability of the data;
analyzing the data to determine the a mortality score of the natural person;
receiving data from a first source and a second source; 
querying the first source and the second source;
comparing data received from the first source and the second source; and
updating based on results; and
continuing the process of receiving data, comparing the data, categorizing the data, determining reliability of the data, and analyzing the data in perpetuity;
wherein the mortality score provides information to an end user to determine if the natural person is deceased or living.

Further, these actions, when considered both individually and as a whole are directed to actions that facilitate acquiring information/data with regard to the mortality score of a natural person, i.e. determining the probability that the natural person is deceased.  This arrangement amounts to managing personal behavior or relationships or interactions between people.  Such concepts have been considered ineligible methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).

The independent claims do recite additional limitations:  
A computer
	A server
A database
	An artificial intelligence engine

These additional elements, considered both individually and as an ordered combination, do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  The elements are recited with a high degree 

[0016]	The system 301 comprises a data acquisition server 303 configured to receive electronic data transmission 302 from a plurality of services, including any of a broadcast service 305, an RSS service 307, a Pull API services 309, a Push API service 311, and any other service 313. The data is received by the data acquisition service, which is in communication and logically interconnected with a database 315.

Clearly, the disclosed invention is intended to be implemented using known, existing and generic hardware. Thus, given this generality with which the additional technological elements are recited and disclosed, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.


  The dependent claims, 2-4 and 6-10, merely represent embellishments to the abstract idea and do not confer eligibility on the claimed invention.  

Response to Arguments
7.	Applicant's arguments filed August 9, 2021 have been fully considered but they are not persuasive.  Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed August 9, 2021.
  
(A)	Applicant argues that the present invention amounts to substantially more than an abstract idea and is novel over the prior art.

In response, Examiner respectfully disagrees.  In order for an alleged application of an abstract idea to be considered eligible, it must amount to significantly more than the abstract idea (i.e., pass step 2B of the Mayo test).  As shown in the rejection above, the application of the abstract idea recited merely applies the idea in a generic computer environment (networked client-server environment) using generic computer functions (displaying user interface controls and data). The generic hardware components added to the claim amendments are merely used as tools to analyze the data. Further, the claim as written are merely receiving and analyzing data.  Accordingly, it does not amount to significantly more, and the application of the abstract idea is therefore not eligible.


	
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A.	Wiesner, et al., “Health Recommender Systems: Concepts, Requirements, Technical Basics and Challenges”, International Journal of Environmental Research and Public Health, 11(3), 2580-2607, March 2014. Wiesner teaches health recommender systems and explain why they are a useful enhancement to PHR solutions. Basic concepts and scenarios are discussed and a first implementation is presented. In addition, we outline an evaluation approach for such a system, which is supported by medical experts. The construction of a test collection for case-related recommendations is described. Finally, challenges and open issues are discussed.;
B.	AUTOMATED DETERMINATION OF USER HEALTH PROFILE (US 20170103180 A1).  Jiao teaches the determination of a health profile of a user based on a knowledge of the user regarding health related questions and social network content from an account of the user.;
C.	SYSTEM AND METHOD FOR PREDICTING MORTALITY AMONGST A USER BASE (US 20170103179 A1).  Jiao teaches a user to answer a series of questions from a collection of questions. From the user's answers, the computer system predicts a mortality outcome based on the value of a predetermined mortality parameter for one or more of the questions in the series.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) computer-accessible medium. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR computer-accessible medium, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR computer-accessible medium, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information computer-accessible medium, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 
/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624